EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims 12-16 directed to an invention nonelected without traverse. Accordingly, claims 12-16 have been canceled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:

Cancel withdrawn claims 12-16.


REASONS FOR ALLOWANCE
As to claim 1, Kaminsky (U.S. Publication 2012/0147163) discloses one or more processors (p. 3, sections 0061-0063) and one or more computer storage media (p. 3, section 0061) storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations.
Kaminsky discloses causing display of a color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a color wheel showing potential color modifications is shown to a user); receiving a selection of a first location within the displayed color wheel, wherein the first location corresponds to a first color within the displayed color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; p. 9-10, section 0133; a selection of colors is chosen); and determining a first set of colors that includes the first color, wherein the first set of colors is associated with a first type of vision impairment (p. 6, section 0096-p. 7, section 0105; a set of colors is determined that must be changed to enhance distinguishability for a particular impairment, and a filter is applied to enhance the distinguishability) and based on determining the first set of colors, causing display of the first set of colors within the color wheel, wherein the display of the first set of colors includes a first curve having a plurality of points within the color wheel (fig. 10; fig. 11; p. 6, section 0096-p. 7, section 0105; after filtering, the set of colors is displayed in the wheel; various lines, which can read on curves, could be identified in the converted figure, that divide the areas of the wheel).

Fukuda (U.S. Publication 2006/0015571) discloses mapping an identified set of colors to a first line of confusion in a reference color space (fig. 33; p. 13, section 0180; p. 14, section 0194-p. 15, section 0196; for a set of selected foreground/background colors, a line of confusion is determined in Lab space, which would read on a reference color space), wherein each point of the plurality of points on the first curve corresponds to one or more colors within the first set of colors, and wherein the first curve indicates a confusion of colors in the first type of vision impairment (fig. 33; p. 12, section 0161; p. 13, section 0168; p. 13-14, section 0180; p. 14, section 0194-p. 15, section 0197; a confusion line, which can read on a curve, is plotted on a diagram to indicate colors that look similar for a user with a particular “color anomaly”). Fukuda is vague on whether the diagram is actually shown to a designer or simply exists in a memory, stating that the diagram exists but never explicitly describing its display. In any case, the diagram is created by a web page creator selecting a symptom, such as color anomaly, and a “degree of the symptom”, which appears to correspond to an input of a type of color anomaly, as described in section 0180, rather than the input of an actual color on a color wheel or other color diagram. Further, the lines in Kaminsky are division lines rather than confusion lines, and the Fukuda reference would not appear to be usable to transform the division lines into confusion lines, since Fukuda only describes the existence of confusion lines, not the selection of a location and display such that each point of the plurality of points on the first curve corresponds to one or more colors within the first set of colors, and wherein the first curve visually indicates a confusion of colors in the first type of vision impairment. Thus, this combination still does not fully teach that each point of the plurality of points on the first curve corresponds to one or more colors within the first set of colors, and the first curve visually indicates a confusion of colors in the first type of vision impairment.  

The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art does not teach “each point of the plurality of points on the first curve corresponds to one or more colors within the first set of colors, and wherein the first curve visually indicates a confusion of colors in the first type of vision impairment” in combination with the other limitations of claim 1. Similar analysis applies to claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612